PER CURIAM.
By petition for writ of mandamus, Paul Mead seeks to compel the trial court to rule on a pending postconviction motion through which he seeks resentencing. His petition attached a copy of the response that the state filed in the trial court on January 12, 1998, in which the state conceded that he was entitled to resentencing. Mead reports that no further action has been taken on his motion.
We grant the petition for writ of mandamus. Mead is entitled to an immediate ruling on his pending motion. If the trial court agrees with the state that resentenc-ing is required, a new sentencing hearing should be held without further delay. We withhold issuance of the writ, being confident that the trial court will rule forthwith on the pending motion and will take such further action as is required in a timely manner.
POLEN, C.J., KLEIN and HAZOURI, JJ., concur.